         Case 4:18-cv-06753-PJH Document 64 Filed 09/16/19 Page 1 of 2



 1   Kathleen R. Hartnett (SBN 314267)
     BOIES SCHILLER FLEXNER LLP
 2   44 Montgomery Street, 41st Floor
 3   San Francisco, CA 94104
     Telephone:    (415) 293-6800
 4   Facsimile:    (415) 293-6899
     Email:        khartnett@bsfllp.com
 5
     Damien J. Marshall (pro hac vice forthcoming)
 6   BOIES SCHILLER FLEXNER LLP
 7   55 Hudson Yards, 20th Floor
     New York, NY 10001
 8   Telephone:   (212) 446-2300
     Facsimile:   (212) 446-2350
 9   Email:       dmarshall@bsfllp.com
10
     Attorneys for Defendant Ripple Labs, Inc.
11

12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION

15   In re RIPPLE LABS INC. LITIGATION,              Case No. 18-cv-06753-PJH
16                                                   CLASS ACTION
17   This Document Relates To:                       NOTICE OF APPEARANCE OF
     All Actions                                     KATHLEEN R. HARTNETT
18

19

20

21

22

23

24

25

26

27

28

                     NOTICE OF APPEARANCE OF KATHLEEN R. HARTNETT
                                       CASE NO. 4:18-cv-06753-PJH
         Case 4:18-cv-06753-PJH Document 64 Filed 09/16/19 Page 2 of 2




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that attorney Kathleen R. Hartnett of Boies Schiller Flexner

 3   LLP, 44 Montgomery Street, 41st Floor, San Francisco, CA 94104, a member of the State Bar of

 4   California and admitted to practice before this Court, hereby enters an appearance as counsel on

 5   behalf of defendant Ripple Labs, Inc. in the above referenced matter.

 6   Dated: September 16, 2019                 Respectfully Submitted,

 7
                                               By:    /s/ Kathleen R. Hartnett
 8
                                                     Kathleen R. Hartnett (SBN 314267)
 9                                                   44 Montgomery Street, 41st Floor
                                                     San Francisco, CA 94104
10                                                   Telephone: (415) 293-6800
                                                     Facsimile: (415) 293-6899
11                                                   Email: khartnett@bsfllp.com
12
                                                     Damien J. Marshall (pro hac vice forthcoming)
13                                                   BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards, 20th Floor
14                                                   New York, NY 10001
                                                     Telephone:     (212) 446-2300
15                                                   Facsimile:     (212) 446-2350
16                                                   Email:         dmarshall@bsfllp.com

17                                                   Attorneys for Defendant Ripple Labs, Inc.

18

19

20

21

22

23

24

25

26

27

28

                                           1
                     NOTICE OF APPEARANCE OF KATHLEEN R. HARTNETT
                                        CASE NO. 4:18-cv-06753-PJH
